           Case 1:20-vv-01391-UNJ Document 19 Filed 03/08/21 Page 1 of 3
                                                                   REISSUED FOR PUBLICATION
                                                                                   MAR 8 2021
                                                                                    OSM
                                                                        U.S. COURT OF FEDERAL CLAIMS
              In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 20-1391V
                                     Filed: November 18, 2020

    ************************* *
                                *
    BEN D. SHIRIAK,             *
                                *
                                *                          TO BE PUBLISHED
                    Petitioner, *
                                *
    v.                          *
                                *                          Motion to Dismiss; Pneumococcal
                                *                          Polysaccharide vaccine (PPSV-23)
    SECRETARY OF HEALTH AND     *
    HUMAN SERVICES,             *
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Ben D. Shiriak, pro se, Tappahannock, VA, for Petitioner.
Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                        DECISION GRANTING MOTION TO DISMISS1

Oler, Special Master:

       On October 9, 2020, Ben D. Shiriak (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the “Vaccine
Act” or “Program”). The petition alleges that Petitioner suffered from atrial fibrillation, extreme
body chills, and chronic arthritis as a result of the pneumococcal polysaccharide vaccine he
received on October 12, 2017. Pet. at 1, ECF No. 1.


1
  This Decision will be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This means the Decision will be available to
anyone with access to the internet. As provided in 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties
may object to the Decision’s inclusion of certain kinds of confidential information. To do so, each party
may, within 14 days, request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, this Decision will be available to the public in its present form. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                                                                            1
            Case 1:20-vv-01391-UNJ Document 19 Filed 03/08/21 Page 2 of 3




        For the reasons discussed below, Petitioner is unable to demonstrate that he received a
vaccine set forth in the Vaccine Injury Table. 42 U.S.C. § 300aa-11(c)(1)(a). Consequently, his
petition is DISMISSED.

   I.        Procedural and Factual History

        Petitioner was born in 1939. Pet. at 1. He received the pneumococcal polysaccharide
(PPSV-23) vaccine at the office of Dr. Allen Tsui on October 12, 2017, in Tappahannock, Virginia.
Ex. 1 at 1. Immediately following the vaccination, Petitioner alleges that he experienced elevated
pulse rate and blood pressure. Pet. at 2. He was admitted to the hospital on the same day and
diagnosed with atrial fibrillation. Id. Following his hospital discharge, Petitioner began to suffer
from chills throughout his body, notably in his joints. Id. Petitioner claims that these chills
continue to this day.

        On October 15, 2020, this case was assigned to my docket. ECF No. 8. On October 20,
2020, I held a status conference during which I explained to Petitioner that the PPSV-23 vaccine
is not a covered vaccine, and that consequently, this Court lacked jurisdiction to adjudicate his
claim. See Scheduling Order dated October 22, 2020, ECF No 9. I directed Respondent to file a
motion to dismiss by November 5, 2020. Id. Petitioner requested seven days to respond. Id.

        On November 5, 2020, Respondent filed the instant Motion to Dismiss, arguing that the
Petition “must be dismissed for failure to state a claim upon which relief may be granted, pursuant
to RCFC 12(b)(6).” Mot. at 1, ECF No. 13. Petitioner did not file a response.

   II.       Analysis

       To be entitled to compensation under the Vaccine Act, a petitioner must demonstrate that
he “received a vaccine set forth in the Vaccine Injury Table.” § 300aa-11(c)(1)(a).

       There are two different types of pneumococcal vaccines, the pneumococcal conjugate
vaccine and the polysaccharide vaccine. Cielencki v. Sec’y of Health & Hum. Servs., No. 15-632V,
2015 WL 10767150, at *3 (Fed. Cl. Spec. Mstr. Dec. 22, 2015). The Vaccine Program only covers
pneumococcal conjugate vaccines, which are routinely administered to children. The Pneumovax
23 vaccine is a polysaccharide vaccine and thus is not a vaccine set forth in the Vaccine Injury
Table. 42 U.S.C. § 300aa-11(c)(1)(a).

       Because Petitioner has alleged that he was injured by the PPSV-23 vaccine, he cannot
demonstrate that he “received a vaccine set forth in the Vaccine Injury Table.” 42 U.S.C. § 300aa-
11(c)(1)(a). Therefore, his petition must be dismissed for failure to state a claim upon which relief
may be granted.

   III.      Conclusion

          For the reasons explained above, Respondent’s motion to dismiss is GRANTED and Mr.




                                                                                                   2
          Case 1:20-vv-01391-UNJ Document 19 Filed 03/08/21 Page 3 of 3




Shiriak’s petition is DISMISSED. The clerk shall enter judgment accordingly.3

        A copy of this decision shall be mailed via USPS to Petitioner at:

        BEN D. SHIRIAK
        P.O. Box 862
        Tappahannock, VA 22560

        IT IS SO ORDERED.

                                                                 _______________________
                                                                 Katherine E. Oler
                                                                 Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly
or separately) a notice renouncing their right to seek review.

                                                                                                        3
